[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Morris, Slip Opinion No. 2022-Ohio-4609.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-4609
             THE STATE OF OHIO, APPELLEE, v. MORRIS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Morris, Slip Opinion No. 2022-Ohio-4609.]
Criminal law—Trial court’s sentence of life imprisonment constitutes cruel and
        unusual punishment under the Eighth and Fourteenth Amendments to the
        United States Constitution and Article I, Section 9 of the Ohio
        Constitution—A trial court must separately consider the youth of a juvenile
        offender as a mitigating factor before imposing a life sentence—Court of
        appeals’ judgment reversed and cause remanded.
    (No. 2021-1158—Submitted July 12, 2022—Decided December 23, 2022.)
               APPEAL from the Court of Appeals for Ashland County,
                           No. 20-COA-015, 2021-Ohio-2646.
                               _______________________
        STEWART, J.
        {¶ 1} In this discretionary appeal, we are asked to decide whether appellant
Tyler Morris’s sentence to life in prison with the possibility of parole constitutes
                             SUPREME COURT OF OHIO




cruel and unusual punishment under the Eighth and Fourteenth Amendments to the
United States Constitution and Article I, Section 9 of the Ohio Constitution when
Morris was convicted as a juvenile and the trial court failed to consider his youth
as a mitigating factor in sentencing. In accordance with our holding in State v.
Patrick, 164 Ohio St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, we hold that
Morris’s sentence constitutes cruel and unusual punishment under both the Ohio
and federal constitutional provisions and we remand the case to the trial court to
vacate Morris’s sentence and resentence him after considering his youth as a
mitigating factor.
                          Facts and Procedural History
        {¶ 2} When Morris was 17 years old, he and his codefendant Michael
Watson sold half a gram of methamphetamine to a woman and man staying at the
Almond Tree Inn in Ashland, Ohio. The woman grabbed the methamphetamine
from Morris and slammed the door to her hotel room without paying him for the
drugs. Morris sent Watson and two other people to collect the drugs, and Morris
provided a gun to Watson. When Watson and the others arrived at the Almond
Tree Inn, Watson kicked in the door and shot the two people inside, killing one of
them.
        {¶ 3} Morris was charged in the Ashland County Juvenile Court with
allegedly committing acts which, if committed by an adult, would constitute the
offenses of complicity to aggravated murder, with a firearm specification;
complicity to aggravated burglary, with a firearm specification; and complicity to
attempted aggravated murder, with a firearm specification. The case was bound
over to the Ashland County Court of Common Pleas, and Morris was indicted by a
grand jury on several felony charges.
        {¶ 4} The case proceeded to a jury trial, and the jury found Morris guilty of
several charges, including two counts of complicity to aggravated murder and two
counts of complicity to attempted aggravated murder. The trial court sentenced




                                          2
                                 January Term, 2022




Morris to an indefinite life sentence in prison with parole eligibility after 38 to 43
years.
         {¶ 5} Morris filed an appeal in the Fifth District Court of Appeals, in which
he argued, among several other assignments of error, that the trial court erred in its
sentencing of him because it failed to consider his youth as a factor. The court of
appeals overruled his assignments of error and affirmed his conviction and
sentence.
         {¶ 6} Morris then appealed to this court, raising the following proposition
of law, which we accepted:


                A trial court that sentences a defendant to life in prison, for
         an offense committed when the defendant was a juvenile, violates
         Article I, Section 9 of the Ohio Constitution, and the Eighth and
         Fourteenth Amendments to the United States Constitution, when the
         trial court fails to consider the defendant’s youth as a factor in
         sentencing.


See 165 Ohio St.3d 1477, 2021-Ohio-4289, 177 N.E.3d 992.
                                 Law and Analysis
         {¶ 7} The Eighth Amendment to the United States Constitution provides
that “[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.” Similarly, Article I, Section 9 of the Ohio
Constitution provides that “[e]xcessive bail shall not be required; nor excessive
fines imposed; nor cruel and unusual punishments inflicted.” While Article I,
Section 9 of the Ohio Constitution is similar to the Eighth Amendment to the United
States Constitution, it also provides independent protection. State v. Blankenship,
145 Ohio St.3d 221, 2015-Ohio-4624, 48 N.E.3d 516, ¶ 31.




                                           3
                             SUPREME COURT OF OHIO




       {¶ 8} Both this court and the United States Supreme Court have recognized
that youth is a factor that courts must consider in sentencing. See Graham v.
Florida, 560 U.S. 48, 76, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010) (“An offender’s
age is relevant to the Eighth Amendment, and criminal procedure laws that fail to
take defendants’ youthfulness into account at all would be flawed”); Patrick, 164
Ohio St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, at ¶ 2 (“a trial court must
separately consider the youth of a juvenile offender as a mitigating factor before
imposing a life sentence”). Morris argues that the trial court failed to give any
consideration to his youth as a factor in sentencing as it made no statements
regarding his youth at the sentencing hearing or in its sentencing entry. He asserts
that this court’s requirement in Patrick that the trial court separately consider a
juvenile offender’s youth before sentencing that offender to life in prison comports
with both state and federal constitutional protections and that the trial court’s
sentence constituted cruel and unusual punishment under the Eighth and Fourteenth
Amendments to the United States Constitution and Article I, Section 9 of the Ohio
Constitution.
       {¶ 9} Amicus curiae, Ohio Attorney General Dave Yost, in support of the
state, responds that neither the United States Constitution nor the Ohio Constitution
requires a trial court to consider a juvenile offender’s age on the record before
sentencing that offender to a life sentence with the possibility of parole. He further
argues that Jones v. Mississippi, __U.S. __, 141 S.Ct. 1307, 209 L.Ed.2d 390
(2021), a recent case from the United States Supreme Court, effectively overruled
Patrick and rejected Patrick’s holding that the Eighth Amendment forbids
imposing a life sentence on a juvenile unless the trial court specifically considers
on the record the juvenile offender’s youth as a mitigating factor at sentencing. We
disagree.
       {¶ 10} In Jones, a juvenile offender who was convicted of murder argued
that Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012),




                                          4
                                January Term, 2022




restricted sentences of life without parole to “permanently incorrigible” juveniles
and thus required sentencing courts to make a separate factual finding of permanent
incorrigibility before imposing on a juvenile a life sentence without parole. Jones
at 1313-1314. Jones argued in the alternative that even if a separate factual finding
of incorrigibility is not required, sentencing courts must still be required to give an
on-the-record explanation with an implicit finding of permanent incorrigibility in
order to ensure that they actually consider a defendant’s youth. Id. at 1319. The
United States Supreme Court rejected Jones’s arguments and held that trial courts
may sentence juveniles to life without parole without making a separate factual
finding of permanent incorrigibility and that an on-the-record finding is not
required. Id. at 1314-1319, 1321.
       {¶ 11} In Patrick, a juvenile offender who was 17 years old at the time he
committed murder argued that the trial court failed to consider his youth before it
imposed a life sentence with the possibility of parole after 30 years and that his
sentence therefore violated the Eighth and Fourteenth Amendments to the United
States Constitution and Article 1, Section 9 of the Ohio Constitution. Id., 164 Ohio
St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, at ¶ 3, 8. On direct appeal to the
Seventh District Court of Appeals, the court rejected his argument because Patrick
was eligible for parole after 33 years and because R.C. 2929.12 did not explicitly
require a trial court to consider the age of an offender. Id. at ¶ 8. We reversed the
judgment of the court of appeals. Id. at ¶ 49. We held that a sentence of life in
prison with parole eligibility imposed on a juvenile offender is analogous to a
sentence of life in prison without the possibility of parole for purposes of Eighth
Amendment analysis and that a court must specifically consider a juvenile
offender’s youth as a mitigating factor at sentencing. Id. at ¶ 36, 42.
       {¶ 12} A court’s assessing that a defendant is permanently incorrigible is
not the same thing as considering a defendant’s youth as a mitigating factor before
imposing a sentence of life in prison without the possibility of parole. And there is




                                          5
                             SUPREME COURT OF OHIO




no basis to conflate the two concepts. Compare Graham, 560 U.S. at 72, 130 S.Ct.
2011, 176 L.Ed.2d 825 (“To justify life without parole on the assumption that the
juvenile offender forever will be a danger to society requires the sentencer to make
a judgment that the juvenile is incorrigible”) with State v. Long, 138 Ohio St.3d
478, 2014-Ohio-849, 8 N.E.3d 890, ¶ 29 (holding that a trial court is required to
specifically consider a defendant’s status as a juvenile offender as a mitigating
factor before determining whether the offender should be sentenced to life
imprisonment without the possibility of parole). Even the United States Supreme
Court in Jones differentiated between considerations of youth and considerations
of permanent incorrigibility when it explained that permanent incorrigibility cannot
be an eligibility criterion that must be met before a juvenile offender is sentenced
to life without parole, because even expert psychologists cannot differentiate
between a juvenile offender whose crime reflects transient immaturity and one
whose crime reflects irreparable corruption. Jones, __ U.S. __, 141 S.Ct. at 1315,
209 L.Ed.2d 390.      In contrast, the court described an offender’s youth as a
sentencing factor akin to a mitigating circumstance. Id.
       {¶ 13} Moreover, the court in Jones acknowledged that its decision “does
not leave States free to sentence a child whose crime reflects transient immaturity
to life without parole,” id. at 1315, fn. 2. The court noted that its holding “does not
preclude the States from imposing additional sentencing limits in cases involving
defendants under 18 convicted of murder. * * * States may require sentencers to
make extra factual findings before sentencing an offender under 18 to life without
parole. Or States may direct sentencers to formally explain on the record why a
life-without-parole sentence is appropriate notwithstanding the defendant’s youth.
* * * [These] options, and others, remain available to the States.” Id. at 1323.
       {¶ 14} This is exactly what we did in Patrick when we created an additional
sentencing requirement and mandated that sentencing courts consider a defendant’s
youth as a mitigating factor on the record. Id., 164 Ohio St.3d 309, 2020-Ohio-




                                          6
                                January Term, 2022




6803, 172 N.E.3d 952, at ¶ 48. And since the court in Jones explained that an
offender’s youth is a sentencing factor considered in mitigation that is different
from the consideration of permanent incorrigibility, Jones does not overrule our
holding in Patrick.
       {¶ 15} Morris was sentenced to an indefinite sentence of life in prison with
parole eligibility after 38 to 43 years. He was 17 years old at the time of the
offenses, had no prior adult criminal history, had an IQ of 73, and was not the
person who shot the victims. The trial court made no statements on the record or
in its sentencing entry that demonstrate that it considered Morris’s youth as a
mitigating factor before sentencing him.        The trial court’s failure to do so
contravenes Patrick.
       {¶ 16} Although the United States Supreme Court in Jones, __ U.S. __, 141
S.Ct. 1307, 209 L.Ed.2d 390, held that sentencing courts are not required to make
a finding of permanent incorrigibility before sentencing a youthful offender to life
in prison, that holding does not extend to negate our decision in Patrick that
sentencing courts must separately consider an offender’s youth as a mitigating
factor before sentencing him or her to prison for life. Furthermore, the court in
Jones noted that states are free to require sentencing courts to make certain findings
and/or require sentencing courts to set forth certain information on the record. Id.
at 1323. That is what this court did in Patrick. Unless or until the General
Assembly chooses to legislate otherwise, Patrick is still the law in Ohio.
       {¶ 17} Because the trial court failed to consider Morris’s youth as a factor
in sentencing, we hold that the trial court’s sentence of life imprisonment
constitutes cruel and unusual punishment under the Eighth and Fourteenth
Amendments to the United States Constitution and Article I, Section 9 of the Ohio
Constitution. Accordingly, we reverse the judgment of the Fifth District Court of
Appeals and remand the case to the trial court to vacate Morris’s sentence and
resentence him after considering his youth as a mitigating factor.




                                          7
                             SUPREME COURT OF OHIO




                                                                 Judgment reversed
                                                               and cause remanded.
       O’CONNOR, C.J., and DONNELLY and BRUNNER, JJ., concur.
       FISCHER, J., dissents, with an opinion joined by KENNEDY and DEWINE, JJ.
                               _________________
       FISCHER, J., dissenting.
       {¶ 18} Today, the majority opinion reaffirms our precedent in State v.
Patrick, 164 Ohio St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, despite its having
been overruled by the United States Supreme Court. The United States Supreme
Court’s decisions on federal law are binding on this court, and we cannot choose to
ignore its decisions merely because we disagree with them. Because the majority
opinion chooses to ignore its duty to uphold the United States Constitution as it has
been written and as it has been interpreted by the United States Supreme Court, I
dissent.
       {¶ 19} I agree with the majority opinion that sentencing courts must
consider the youth of an offender before sentencing him or her to life in prison.
This principle is clear from Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183
L.Ed.2d 407 (2012), State v. Long, 138 Ohio St.3d 478, 2014-Ohio-849, 8 N.E.3d
890, and Patrick. However, in light of the United States Supreme Court’s decision
in Jones v. Mississippi, __ U.S. __, 141 S.Ct. 1307, 209 L.Ed.2d 390 (2021), under
the United States Constitution, courts do not have to expressly consider a juvenile’s
age on the record.
       {¶ 20} Though Patrick held that the Eighth Amendment to the United States
Constitution requires sentencing courts to make a statement on the record, Jones
clearly held otherwise. The appellant in Jones argued that Miller required a
sentencing court to make a finding of permanent incorrigibility on the record before
sentencing a juvenile to life without parole. This is the issue in Jones on which the
majority opinion distinguishes this case, and I agree with the majority opinion that




                                         8
                                  January Term, 2022




this issue does not directly relate to the case before us. However, the appellant also
argued that even if a separate factual finding of permanent incorrigibility was not
required, a sentencing court “must at least provide an on-the-record sentencing
explanation with an ‘implicit finding’ of permanent incorrigibility.” Id. at 1319. If
the United States Supreme Court had adopted the appellant’s proposed requirement
of an “on-the record sentencing explanation with an ‘implicit finding’ of permanent
incorrigibility,” sentencing courts would have been required to consider “the
mitigating circumstances of youth” on the record. See id. at 1320-1321. This issue
is directly on point for this case.
        {¶ 21} Notably, the United States Supreme Court rejected both of the
appellant’s propositions. The court stated that it has “never required an on-the-
record sentencing explanation.” (Emphasis sic.) Id. at 1320. The court further
expressly held that “ ‘Miller did not impose a formal factfinding requirement,’ ”
Jones at 1311, quoting Montgomery v. Louisiana, 577 U.S. 190, 211, 136 S.Ct. 718,
193 L.Ed.2d 599 (2016), and that “it would be incongruous to require an on-the-
record explanation of the mitigating circumstance of youth by the sentencer in life-
without-parole cases,” (emphasis added and deleted) id. at 1321. Further, the court
found that an on-the-record finding is not necessary to ensure that sentencing courts
consider the required mitigating circumstances. Id. at 1320. The court held that
under the required sentencing procedure, courts will “necessarily consider relevant
mitigating circumstances.” Id. Thus, the United States Supreme Court expressly
found that the Eighth Amendment to the United States Constitution does not require
a sentencing court to make any express finding on the record regarding mitigating
circumstances in sentencing. The majority opinion is wrong to ignore this binding
precedent.
        {¶ 22} The majority opinion notes that the United States Supreme Court
held that nothing in Jones precludes the states from imposing additional sentencing
limits in cases involving juvenile offenders. The majority opinion then argues that




                                          9
                             SUPREME COURT OF OHIO




this court imposed such a requirement in Patrick, majority opinion, ¶ 14, but that is
simply not true. This court did not, and could not, create a new sentencing
requirement in Patrick. Rather, this court based the Patrick decision entirely on
the Eighth Amendment to the United States Constitution, and the United States
Supreme Court overruled this court on that point. This court does not make policy
decisions and cannot impose new sentencing requirements via judicial decision
without independent authority.
       {¶ 23} Furthermore, it would be wrong to suggest that this court’s decision
in Patrick was based on the Ohio Constitution and therefore survives Jones. This
court based the Long and Patrick decisions entirely on the Eighth Amendment to
the United States Constitution and did not make any holding regarding the Ohio
Constitution. The sole proposition before this court in Long was: “The Eighth
Amendment requires trial courts to consider youth as a mitigating factor when
sentencing a child to life without parole for a homicide.” Id., 138 Ohio St.3d 478,
2014-Ohio-849, 8 N.E.3d 890, at ¶ 7. This court made no mention of, let alone a
holding regarding, the Ohio Constitution.
       {¶ 24} In Patrick, the appellant argued that his sentence violated Article I,
Section 9 of the Ohio Constitution, but this court never addressed that argument
because it reversed the decision of the Seventh District Court of Appeals based on
the Eighth Amendment to the United States Constitution. The only time this court
mentioned the Ohio Constitution in that case was to describe the issue in the case
and to describe Patrick’s arguments to the Court of Appeals. Patrick, 164 Ohio
St.3d 309, 2020-Ohio-6803, 172 N.E.3d 952, at ¶ 2, 8, 19. But this court expressly
decided the issue based solely on the United States Constitution when it said:


       Here, we are asked to determine whether a sentence of life in prison
       with parole eligibility after 33 years imposed on a juvenile offender
       triggers the same scope of Eighth Amendment concern and




                                         10
                                January Term, 2022




        sentencing consideration that we recognized in Long. We conclude
        that it does.


Id. at ¶ 29.
        {¶ 25} We did not impose any sentencing requirements in Patrick on our
own authority, nor could we. Patrick was based solely on our interpretation of the
Eighth Amendment to the United States Constitution. If the General Assembly
wishes to impose a specific fact-finding requirement on sentencing courts, it may
do so. But at this time, it has not. We must interpret and apply the law as it is
written. And the United States Supreme Court has said that the Eighth Amendment
to the United States Constitution does not require a sentencing court to make any
on-the-record sentencing explanation. Because this court is bound by the decisions
of the United States Supreme Court on matters of federal law, I would hold, as the
Supreme Court requires us to, that there is no requirement in the Eighth
Amendment to the United States Constitution for a sentencing court to consider a
defendant’s youth on the record.
        {¶ 26} Furthermore, because Morris failed to provide any argument that the
Ohio Constitution provides greater protections than the Eighth Amendment to the
United States Constitution and because the issue was not addressed by the court of
appeals, I would not address the scope of the Ohio Constitution in this case.
Moreover, it is completely disingenuous for the majority opinion to suggest that its
holding is based on the Ohio Constitution. See majority opinion at ¶ 1. The
majority opinion claims to be merely applying this court’s earlier decision in
Patrick, but instead it attempts to surreptitiously expand the holding in Patrick. As
described above, Patrick was based solely on the Eighth Amendment to the United
States Constitution and made no holding regarding the Ohio Constitution. Now,
the majority opinion contends that the same protection that was announced in
Patrick is found in the Ohio Constitution, but the majority opinion provides no




                                         11
                             SUPREME COURT OF OHIO




additional analysis to support that conclusion.      The majority opinion cannot
retroactively expand Patrick’s holding while also pretending it is faithfully
applying the same.
       {¶ 27} Sentencing courts must consider the youth of an offender before
sentencing him or her to life in prison. However, the Eighth Amendment to the
United States Constitution does not require sentencing courts to make any factual
finding on the record or state that the court has considered the defendant’s youth as
a mitigating factor. Being bound by the United States Supreme Court on matters
of federal law, we should overrule the portion of State v. Patrick that holds
otherwise. Therefore, I would affirm the judgment of the Fifth District Court of
Appeals holding that under the United States Constitution, courts do not have to
expressly consider a juvenile’s age on the record before sentencing him or her to
life in prison. Because the majority holds otherwise, I dissent.
       KENNEDY and DEWINE, JJ., concur in the foregoing opinion.
                               _________________
       Christopher R. Tunnell, Ashland County Prosecuting Attorney, and Nadine
Hauptman, Assistant Prosecuting Attorney, for appellee.
       Brian A. Smith Law Firm, L.L.C., and Brian A. Smith, for appellant.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General, and
Diane R. Brey, Deputy Solicitor General, urging affirmance for amicus curiae, Ohio
Attorney General Dave Yost.
                                   _________________




                                         12